UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JENNIFER VIEIRA,
                             Plaintiﬀ,
                                                        OPINION & ORDER
               – against –
                                                       18 Civ. 7205 (ER) (BCM)
COMMISSIONER OF SOCIAL
SECURITY,
                             Defendant.


RAMOS, D.J.:
       Jennifer Vieira, represented by counsel before the Social Security Administration
but pro se in this proceeding, brings this action pursuant to 42 U.S.C. § 405(g)
challenging the decision of the Commissioner of Social Security denying her application
for disability insurance beneﬁts. Pending before the Court is the Commissioner’s motion
for judgment on the pleadings, pursuant to Federal Rule of Civil Procedure 12(c). On
November 27, 2019, Magistrate Judge Barbara C. Moses issued a Report and
Recommendation (the “R&R”), recommending that the Commissioner’s motion be

granted and notifying the parties that they had 14 days from service of the Report to ﬁle
written objections. Doc. 17. After the Court granted her an extension, Doc. 19, Vieira
ﬁled her objection on January 10, 2020, Doc. 20.
I.     STANDARD OF REVIEW
       A district court reviewing a magistrate judge’s report and recommendation “may
accept, reject, or modify, in whole or in part, the ﬁndings or recommendations made by
the magistrate judge.” 28 U.S.C. § 635 (b)(1)(C). Parties may raise “speciﬁc,” “written”
objections to the report and recommendation “[w]ithin fourteen days after being served
with a copy.” Id.; see also Fed. R. Civ. P. 72(b)(2). A district court reviews de novo those
portions of the report and recommendation to which timely and speciﬁc objections are
made. 28 U.S.C. § 636 (b)(1)(C); see also United States v. Male Juvenile (95–CR–1074),
121 F.3d 34, 38 (2d Cir. 1997). he district court may adopt those parts of the report and
recommendation to which no party has timely objected, provided no clear error is

apparent from the face of the record. Lewis v. Zon, 573 F.Supp. 2d 804, 811 (S.D.N.Y.
2008). he district court will also review the report and recommendation for clear error
where a party’s objections are “merely perfunctory responses” argued in an attempt to
“engage the district court in a rehashing of the same arguments set forth in the original
petition.” Ortiz v. Barkley, 558 F.Supp. 2d 444, 451 (S.D.N.Y. 2008) (citations and
internal quotation marks omitted); see also Genao v. United States, No. 08 Civ. 9313
(RO), 2011 WL 924202, at *1 (S.D.N.Y. Mar. 16, 2011) (“In the event a party’s
objections are conclusory or general, or simply reiterate original arguments, the district
court reviews the [R&R] for clear error.”).
II.    DISCUSSION
       Vieira’s objection only contains a request that the Court “revisit” her claim. In the
objection, Vieira points to no fact that the R&R overlooked or misconstrued, and no legal
conclusion that she argues constitutes error. Consequently, the R&R is not subject to de
novo review; the Court instead reviews it for clear error. See Kirk v. Burge, 646 F. Supp.
2d 534, 539 (S.D.N.Y. 2009) (“[T]o the extent that the party makes only conclusory or
general objections, or simply reiterates the original arguments, the Court will review the

Report strictly for clear error.”). he Court has carefully reviewed Judge Moses’
thorough and well-reasoned R&R and ﬁnds no error, clear or otherwise. Accordingly, the
Court adopts the R&R in its entirety. he Commissioner’s Rule 12(c) motion is




                                              2
GRANTED. he Clerk of Court is respectfully directed to enter judgment, terminate the
motion, Doc. 11, and close the case.


It is SO ORDERED.


Dated:   March 31, 2020
         New York, New York

                                                     EDGARDO RAMOS, U.S.D.J.




                                          3
